Citation Nr: 1226133	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability manifested by vertigo and dizziness, to include Meniere's disease, claimed as claimed as secondary to service-connected hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to October 1955.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2011, the Board noted the submission of medical evidence (a September 2008 opinion of  R.J. Stone, M.D. and April 2008 opinion of J.E. Vaughn at Avada Audiology and Hearing) suggestive of a relationship between the Veteran's current vertigo and his service-connected hearing loss.  Accordingly, the Board remanded the claim in order to obtain a medical opinion on whether it is at least as likely as not that the Veteran's Meniere's disease or other disability manifested by vertigo and/or dizziness was (a) caused, or (b) aggravated by his service-connected hearing loss.  If aggravation was found, the examiner was to attempt to quantify the degree of additional disability resulting from the aggravation.

In August 2011, a VA examination was conducted.  The examiner concluded, "it is not likely that the patient has true Menieres disease. Therefore it is unlikely that the current claim for [sic] Menieres dz is due to military service."

The Board cannot find that this report substantially complies with the June 2011 remand directives.  Specifically, the examiner failed to address the issues of secondary causation or aggravation, contrary to the intent of the remand.  Moreover, while the examiner did not feel the Veteran has Meniere's disease, the Board specifically requested an opinion as to "Meniere's disease or other disability manifested by vertigo and/or dizziness."  VA has already conceded a diagnosis of paroxysmal positional vertigo (see August 2008 rating decision), and the private medical evidence discussed above contains diagnoses of vertigo.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2009) (holding that the that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim).

Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion from the August 2011 VA examiner, if available.  In rendering the supplemental opinion, the examiner should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo new VA examination in connection with this claim only if the August 2011 VA examiner is not available, or the designated examiner is unable to provide the requested opinions without examining the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Forward the entire claims file, to include a copy of this REMAND, to the VA examiner that prepared the August 2011 report for an addendum opinion.

The examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's vertigo (a) was caused, or (b) is aggravated by his service-connected hearing loss.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  The examiner should note that a current diagnosis of vertigo has already been conceded by VA.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA ear, nose, and throat examination to obtain an opinion responsive to the questions posed above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

2.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006). 

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



